DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 7, the prior art of record fails to teach a tool assembly (Claim 1) or a surgical stapler having a tool assembly (Claim 7), having all limitations claimed, particularly comprising a drive assembly (illustrated by resilient beam 56/70 in Fig. 6-7 with working member 74/76) movable relative to a surgical anvil between advanced (illustrated by Fig. 20) and retracted (illustrated by Figs. 14, 17) positions, and a knife bar assembly (illustrated by flexible bar 54/84 and knife 82 in Fig. 7), the drive assembly and knife assembly having corresponding engagement structures (illustrated by L-shaped leg 78 fitting into L-shaped slot 92, Fig. 7), wherein the knife bar assembly is selectively rotatable (compare Figs.  9 and 12) between first and second positions, so that in the first position first and second engagement structures (L-shaped leg 78 fitting into L-shaped slot 92, Fig. 7) are coupled causing movement of the drive assembly to generate joint (per “corresponding movement”) movement of the knife assembly (illustrated by joint translation, see Figs. 10-11), wherein in the second position the first and second engagement structures are decoupled so that the drive assembly is movable independently of the knife bar (in other words, the longitudinal translation of the drive assembly does not cause movement of the knife bar, which thus does not move – for illustration, see Figs. 12-13). Regarding specification support for the functionality in the second position, note that Fig. 15 demonstrates that the blade of the knife bar is located above the working end of the drive assembly, thus permitting the drive assembly to translate independently of the knife bar.
For illustration and contrast purposes, note the figures of the examined disclosure listed above , contrasted with teachings of the prior art of record (e.g. Figs. 28-30 of Bucciaglia do not suggest selective rotation and corresponding mutual engagement of first and second engagement structures, as recited.  Since the prior art (e.g. Bucciaglia, Harris) teaches devices that lack said features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 2-6 and 8-16 are allowable as depending from independent Claims 1 and 7, which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731